

 
Exhibit 10.1
 
 
 
AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT
 
 
 
This AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (this “Amendment”), dated as of May
12, 2010, is made and entered into by and among ISLAND CENTERLINE MANAGER LLC, a
Delaware limited liability company (the “Manager”), on the one hand, and
CENTERLINE HOLDING COMPANY, a Delaware statutory trust (“CHC”), CENTERLINE
CAPITAL GROUP INC., a Delaware corporation (“CCG” and, together with CHC, the
“Company”), jointly and severally on the other hand.
 
 
WHEREAS, the Manager and the Company entered into a Management Agreement, dated
as of March 5, 2010 (the “Management Agreement”); and
 
 
WHEREAS, the Manager and the Company desire to amend the Management Agreement to
exclude from the definition of “Manager Representative” Representatives of
Affiliates of the Manager who do not work on matters pertaining to the business
of the Company.
 
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements made herein and in any other agreements executed by the parties
concurrently herewith or contemplated hereby, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
 
 
Section 1. Section 1(ss) of the Management Agreement is hereby amended and
restated as follows:
 
 
“Manager Representative” means (i) any officer, director, employee, principal,
member, manager, agent or other representative (collectively “Representative”)
of the Manager or (ii) any Representative of any of the Manager’s Affiliates who
provides services to the Company or any of its Subsidiaries of the type
described in Schedule A to this Agreement.
 
 
Section 2. No Further Amendments. Except as amended herein, the Management
Agreement otherwise remains unchanged and in full force and effect.
 
 
Section 3. Severability. Each provision of this Amendment is intended to be
severable. If any term or provision of this Amendment is illegal or invalid for
any reason, such illegality or invalidity will not affect the legality or
invalidity of the remainder of this Amendment.
 
 
Section 4. Counterparts. This Amendment may be executed in one or more
counterparts (including by facsimile or electronic pdf submission), each of
which when executed shall be deemed to be an original, but all of which shall
together constitute one and the same instrument.
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their representatives on the date first written above.
 

 
COMPANY
     
CENTERLINE HOLDING COMPANY,
a Delaware statutory trust
     
By:
 
/s/ Robert L. Levy
     
Name: Robert L. Levy
Title: Chief Operating Officer
     
CENTERLINE CAPITAL GROUP INC.,
a Delaware corporation
     
By:
 
/s/ Robert L. Levy
     
Name: Robert L. Levy
Title: Chief Financial Officer
                 
MANAGER
     
ISLAND CENTERLINE MANAGER LLC,
a Delaware limited liability company
     
By:
 
/s/Jeffrey P. Cohen
     
Name: Jeffrey P. Cohen
Title: President
       

 

 



 
 
 

--------------------------------------------------------------------------------

 